Holt, Judge
(concurring.)
Section 13 of chapter 47 reads: “The municipal authorities of such city, town or village shall be the mayor, recorder and the eouncilmen, who shall be freeholders therein and who together shall form a common council.” I do not think the freehold qualification unconstitutional. These offices are created, not by' the constitution, but by the legislature, in the exercise of its inherent, plenary, legislative power, qualified so as to require a general law for incorporating cities, towns, or villages containing a population of less than two thousand. Section 8, art. IV, of the constitution provides that in such cases, among others, the legislature shall prescribe the manner in which they shall be elected, appointed, and removed, and leaves it to the legislature to say from what body of persons they shall bo elected or appointed, but with this qualification : that, being municipal officers, the negative provision of section 8 of article IV of the constitution applies — they must in any event, be citizens of the state, entitled to vote -; for, if the constitution is to b'e taken as prescribing exhaustively the qualifications of such municipal officers created by law, as well as of those officers created by the constitution itself, *498then section 21 of chapter 47, saying that the mayor, recorder, and councilman must be residents of such city, etc., is also unconstitutional; and a resident of the city of Poca-talico could be legally elected mayor of the city of Charleston, and a resident of the city of Charleston could be legally elected mayor of the city of Pocatalico. So there are many other equally obvious and indispensable qualifications for various offices which the legislature has created, and may yet create, under its inherent, plenary, legislative power over the subject. See State v. Covington, 29 Ohio St. 118; Darrow v. People, 8 Col. 417, 420 (8 Pac. 661); Mechem, Pub. Off. § 96; Rogers v. Common Council, 123 N. Y. 173 (25 N. E. Rep. 274).
1 regard the power of the legislature, inherent, as well as given by section 8 of article IV,-as comprehending the power to create these municipal offices, and prescribe the qualifications of such as are appointed or elected to fill them; and that the statute, in so far as it requires them to be freeholders of the town, should not be declared void on account of an implication that might at first blush seem to arise from the negative provision contained .in section 5 of the same article of the constitution. Plenary power in the legislature is the rule. There can be no restriction, except what the constitution of the United States or of the state prescribes. Therefore, it is for those who question the validity of the statute to point out where and how it is forbidden, and if this is not made clear and palpable, beyond reasonable doubt, such doubt must be solved in favor of the legislative power, and the act must be sustained; and this, if no other good reason were apparent, is sufficient. For twenty years (1877) it has been practically interpreted as constitutional by the action of all departments of the government, and it would now create a great confusion and inconvenience to hold it void; and this in the case of special charters as well as iu the case of the general law. Great weight is always rightly attached to such long, contemporaneous, practical exposition. See Bridges v. Shallcross, 6 W. Va. 562; and the authorities cited by Judge Haymond.